In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-2839
GLENN CASSIMY,
                                               Plaintiff-Appellant,
                                 v.

BOARD OF EDUCATION OF THE ROCKFORD
PUBLIC SCHOOLS, DISTRICT #205,
                                 Defendant-Appellee.
                    ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Western Division.
           No. 02 C 50097—Philip G. Reinhard, Judge.
                          ____________
 ARGUED FEBRUARY 17, 2006—DECIDED SEPTEMBER 5, 2006
                    ____________


  Before FLAUM, Chief Judge, and KANNE and WOOD,
Circuit Judges.
  WOOD, Circuit Judge. Glenn Cassimy, a former adminis-
trator and teacher in the Rockford School District, alleges
that the defendant Board of Education (Board) violated
the Americans with Disabilities Act (ADA), 42 U.S.C.
§§ 12101 et seq., when it both failed to accommodate his
severe depression and retaliated against him by reclassify-
ing him from “administrator” to “teacher.” The district court
granted summary judgment for the Board, finding that the
undisputed facts showed that Cassimy was not disabled as
the ADA uses that term, and that he had failed to present
any evidence showing that the Board’s explanation that it
2                                               No. 05-2839

had reassigned him because of its dissatisfaction with his
performance was pretextual. We affirm.


                             I
  In August of 1995, the Board hired Cassimy to be the
principal of McIntosh Elementary School, in Rockford. In
1997, it transferred him to the Rockford Science and
Technology Academy (RSTA), again to serve as principal. At
both McIntosh and RSTA, Cassimy received positive
performance reviews. In 2001, the Board transferred
Cassimy to the post of principal at the Washington Commu-
nication Academy (Washington). Around the same time, the
Board hired a new superintendent of schools, Alan Brown.
  Cassimy’s job duties at Washington included typical
responsibilities such as staff development, curriculum
development, and teacher evaluations. He was also required
to supervise all staff members, implement a magnet theme,
supervise student discipline, and supervise building
operations. Cassimy found the Washington job difficult and
stressful. Although he had received excellent evaluations
before his transfer to Washington, once there the teachers
complained about him both to his supervisor and to their
union representatives. The Rockford Educational Associa-
tion, which was the teachers’ union, accused Cassimy of not
being available to the staff. It also charged that discipline
was out of control at the school and that he was not ade-
quately addressing or processing student referrals. Parents
were unhappy with the way he handled discipline. Other
complaints reached Area Superintendent Sharon Halton
about things like Cassimy’s lack of availability, his failure
to issue timely discipline, and his inability to prepare an
adequate master schedule. During this time period,
Cassimy alleged that he did not receive any administrative
support from either his immediate supervisors or the Board.
That lack of support, coupled with the problems he experi-
No. 05-2839                                                 3

enced at Washington, caused him to suffer from stress and
depression.
   In light of all this, the Board eventually asked Cassimy to
prepare a performance improvement plan to address his
problems. Cassimy apparently prepared the plan, but before
it could be implemented, he took a leave of absence begin-
ning on November 21, 2000, claiming that he was suffering
from work-related stress and anxiety and supporting his
claim with a doctor’s note. Cassimy sought treatment for his
condition from Dr. Steven Mull, who prescribed Paxil and
Xanax for his stress and depression. Shortly after his leave
began, Cassimy talked on the telephone to Ann Anderson,
the Assistant Superintendent for Human Resources. He told
Anderson that it was impossible for him to function nor-
mally and that he was experiencing different levels of
pressure on his brain. He could not read or write, he could
not get up in the morning to get dressed, and he could not
eat or sleep.
  With this information in hand, the Board informed
Cassimy on December 8 that it was designating his absence
as medical leave under the Family and Medical Leave Act,
effective November 21, 2000. Cassimy responded on Decem-
ber 15 with a note from his doctor releasing him to return
to work. Anderson, Halton, and Brown met on December 18
to decide what to do with him; they concluded that they
would reassign Cassimy from his administrative position
and place him in a classroom as a math teacher at Roose-
velt Alternative High School beginning in January 2001.
This temporary move did not entail any loss of salary. The
Board did not want to return him to Washington or put him
in another administrative position because of the perfor-
mance problems he had been experiencing prior to his
leave.
  The Board’s plan ran into trouble when it learned that
Cassimy did not have a current valid Illinois teaching
certificate—a fact that it may have known as early as
4                                                 No. 05-2839

December 18 (Cassimy’s contention) or as late as February
2001 (the Board’s version). This meant that Cassimy was
not qualified to fill the vacant teaching position. Prior to the
time the semester began, however, Cassimy had informed
the Board that he could not return to work because of
stress.
   The Board then decided to create an assistant principal
position for Cassimy at Auburn High School, where
Cassimy would work on the development of the technology
magnet theme of the school. Cassimy notified Anderson on
March 20, 2001, that he intended to return to work by
March 26 or 27, but that he would be restricted to working
no more than six hours per day within the first month,
and that he could not work on any special projects for the
first two months. The Board concluded that these limita-
tions were unreasonable, because it was a full-time position
and because it did not see why he should be allowed “to pick
and choose assignments.” It formally denied his request on
March 22.
  On March 27, the Board informed Cassimy that it had
officially approved the decision to reclassify him to the level
of teacher, and that he therefore had to obtain a
valid Illinois teaching certificate. Unlike the temporary
move, the permanent reclassification carried with it a
salary reduction. The Board explained that he, along with
five other administrators, was being reclassified because of
severe budget cuts. At first, Cassimy took steps to acquire
the teaching certificate, but in August 2001, he told Ander-
son that he did not intend to apply for the certificate and
that he was looking for work elsewhere. Before the start of
the school year, Cassimy accepted a full-time position as an
administrator with the New York City Public Schools
effective September 2001, where he worked without any
documented problems relating to stress, depression, or
anxiety.
No. 05-2839                                                5

  Before leaving for New York, Cassimy filed a complaint
with the Illinois Department of Human Rights and the
Equal Employment Opportunity Commission. His complaint
alleged disability discrimination, failure to accommodate,
and retaliation because of his request for an accommoda-
tion. After receiving a right-to-sue letter, he filed this
lawsuit on March 10, 2003, claiming violations of Title VII,
42 U.S.C. §§ 2000e et seq., the Civil Rights Act of 1991, 42
U.S.C. § 1981a, and the ADA, 42 U.S.C. §§ 12101 et seq.
While the suit was pending, in February 2003, Cassimy
returned to Illinois and accepted a teaching position with
the Chicago Public Schools. He alleges that he now suffers
panic attacks every Sunday while he is working on his
lesson plans, which makes that process take longer than it
otherwise would—sometimes up to 12 hours because of the
frequent breaks he must take. The Board filed a motion for
summary judgment on December 1, 2004, which the district
court granted. This appeal followed.


                             II
   We consider first Cassimy’s claims under the ADA, taking
the facts in the light most favorable to him. The central
question is whether the district court correctly concluded
that Cassimy was not “disabled” for purposes of the statute.
If that is correct, then neither his discrimination claim nor
his failure to accommodate claim can proceed, as this is the
first element of both claims. See Nese v. Julian Nordic
Constr. Co., 405 F.3d 638, 642-43 (7th Cir. 2005); see
generally 42 U.S.C. § 12112(a) (discrimination); 42 U.S.C.
§ 12112(b)(5)(A) (accommodation); McPhaul v. Bd. of
Comm’rs of Madison County, 226 F.3d 558, 563 (7th Cir.
2000) (accommodation). We thus turn immediately to that
question.
  In order to show that he was disabled, Cassimy must
show either (1) that he has a “physical or mental impair-
6                                                 No. 05-2839

ment that substantially limits [him in] one or more
major life activities”; (2) that he “has a record of such an
impairment”; or (3) that the employer “regarded [him] as
having such an impairment.” 42 U.S.C. § 12102(2)(A)-(C). In
one way or the other, each of these theories focuses on
“major life activities.” The Supreme Court has defined
“major life activities” to include those activities that “are of
central importance to daily life,” such as “walking, seeing,
and hearing.” Toyota Motor Mfg., Ky., Inc. v. Williams, 534
U.S. 184, 197 (2002). This is a strict standard, as Toyota
explicitly held. Id. Not every medical affliction amounts to,
or gives rise to, a substantial limitation on a major life
activity. See Nese, 405 F.3d at 642-43; Christian v. St.
Anthony Med. Ctr., 117 F.3d 1051, 1053 (7th Cir. 1997).
  Like many illnesses, major depression may or may not
give rise to a substantial limitation on a major life activity,
depending on its severity. See Ogborn v. United Food and
Commercial Workers Union, Local No. 881, 305 F.3d 763,
767 (7th Cir. 2002) (noting that major depression can be
a disability under the ADA); Schneiker v. Fortis Ins. Co.,
200 F.3d 1055, 1061 (7th Cir. 2000) (holding major depres-
sion can be a disability, citing 29 C.F.R. § 1630.2(h)(2),
which defines a physical or mental impairment to include
“[a]ny mental or psychological disorder”). The critical
question in every case is what was the effect of the impair-
ment on the life of the individual. Sutton v. United Air
Lines, Inc., 527 U.S. 471, 483 (1999). We must therefore
examine the evidence Cassimy produced to see if it gave
rise to a genuine issue of fact on the question whether his
mental condition substantially limited any major life
activity.
  Cassimy reported in his deposition that his depression
and anxiety caused him to “collapse emotionally.” He
claimed that he could not eat or sleep, and that there
was severe pressure on his brain. Later on (although we
doubt the relevance of this for Rockford), he suffered
No. 05-2839                                                   7

anxiety attacks on Sundays as he prepared his weekly
lesson plans. The medical evidence, however, reveals that
Cassimy never told his physician about either pressure
on his brain or his inability to eat. More importantly, the
evidence shows only that his condition impeded, but did not
prevent, his ability to work. He himself said that it became
more difficult for him to do his job at Washington because
of the stress, anxiety, and depression.
  To the extent that “working” is the major life activity
under consideration, Cassimy must show that he had an
inability to work in “a broad range of jobs, rather than a
specific job.” Toyota, 534 U.S. at 200 (internal quotation
omitted). The district court concluded that Cassimy had not
done so. To the contrary, the evidence showed that he
functioned well in both teaching and administrative
positions after he left his post as principal of Washington.
The Sunday panic attacks may have slowed down his
preparations for the upcoming week, but they did not
prevent him from working. Indeed, he left the Rockford
school system for other systems that must have been at
least as demanding: the New York City Public Schools
and the Chicago Public Schools.
  This record also negates another critical point for
Cassimy: whether the impairment from which he was
suffering was permanent or long-term. Toyota, 534 U.S. at
196 (citing 29 C.F.R. §§ 1630.2(j)(2)(i)-(iii) (2001)). Isolated
bouts of depression, we have recognized, do not qualify
as disabilities under the ADA. Ogborn, 305 F.3d at 767. The
district court found that the undisputed evidence showed
that Cassimy’s problems with stress and anxiety rendered
him unable to work as the principal of Washington, but that
he “was and is” able to work as an administrator and
teacher elsewhere. Cassimy takes issue with this finding,
claiming that the record (construed favorably to him)
supports the conclusion that his depression began in 2000
and continued for at least two years thereafter.
8                                               No. 05-2839

   The objective facts do not bear out Cassimy’s assessment
of his situation. They show that on November 21, 2000,
Cassimy took a leave of absence because of his stress and
anxiety and presented a doctor’s note asking that the Board
excuse him for a period of two weeks. Three weeks later, he
returned to work. Some time in January 2001, Dr. Mull
diagnosed him with depression and he took another leave.
On March 20, 2001, he received a doctor’s note indicating
that he should be allowed to return to work on March 27
with a decreased workload and no additional projects, but
around March 26, he was released to return to work with no
restrictions. The note said “[p]lease allow to RTW [return to
work] 3/28/01. [Cassimy] is presently controlled in his
illness with medication at the present time.” After conduct-
ing a physical examination in May 2001, Cassimy’s doctor
indicated that his anxiety and depression were “primarily
situational” and that Cassimy would need to continue
taking Paxil and Xanax only for another four to six months.
By that time, he was working in New York full time, from
7:30 a.m. to 5:00 p.m. every day, often taking work home
with him for the evenings. The record also indicates that he
has not sought treatment or taken any medication for this
condition since late 2002, and that in the fall of 2003 he
missed only about three days of work for stress and depres-
sion.
   Cassimy argues in the alternative that the Board re-
garded him as disabled, but the record is equally barren of
facts that would support this claim. Under a “regarded as”
theory, the plaintiff must prove either that (1) the employer
mistakenly believes that the employee has an impairment
that substantially limits a major life activity, or (2) the
employer mistakenly believes that an existing impairment
that is not really limiting does substantially limit a major
life activity. Nese, 405 F.3d at 641. Awareness of the
condition, however, is not the same thing as a belief that
the condition is substantially impairing. See Krocka v. City
No. 05-2839                                                   9

of Chicago, 203 F.3d 507, 514 (7th Cir. 2000). Here, the
record shows that Cassimy told members of the Board that
he was being treated for depression and anxiety, and that
the Board received medical records indicating that he was
being treated for these conditions. What it does not show,
however, was that the Board “held exaggerated views about
the seriousness of his illness.” Ogborn, 305 F.3d at 768. To
the contrary, Brown testified that he was aware that
Cassimy suffered from depression and anxiety and had
sought medical help for this problem, but that “at no time
was the doctor characterizing Mr. Cassimy as disabled, only
that there was an illness.”
  We conclude, in light of all this, that the facts in the light
most favorable to Cassimy do not show that he either had
a disability for ADA purposes, or that the Board regarded
him as having a disability. This finding is enough to
support the district court’s decision to grant summary
judgment in the Board’s favor on both the discrimination
claim and the failure-to-accommodate claim.


                              III
  We conclude with a word about Cassimy’s retaliation
claim. Even if he was not disabled, it would still violate the
statute if the Board had retaliated against him for attempt-
ing to raise a good-faith claim under the ADA. There is
enough evidence in the record of Cassimy’s depression
to support the good-faith nature of his claim. The question
on the merits is whether he introduced enough evidence
that a reasonable trier of fact could find that the Board
retaliated against him.
  Because Cassimy has no direct evidence of retaliation, he
must proceed under the indirect method of proof. In a
case brought under the Rehabilitation Act of 1973, which
we have held to be equivalent to the ADA for these pur-
10                                                No. 05-2839

poses, we summarized the requirements of a retaliation
claim as follows:
     [The plaintiff] must first establish a prima facie case of
     retaliation by demonstrating that after engaging
     in protected activity such as filing a charge, she was
     subjected to an adverse employment action even though
     she was performing her job satisfactorily, and no
     similarly situated employee who did not file a charge
     was subjected to the adverse employment action.
     Hudson v. Chicago Transit Auth., 375 F.3d 552, 559
     (7th Cir. 2004) [Title VII]. The burden then shifts to the
     employer to present evidence of a non-invidious reason
     for the employment action at issue. Id. If the employer
     does so, the burden shifts back to the employee to
     demonstrate that the employer’s proffered reason is
     pretextual. Id.
Mannie v. Potter, 394 F.3d 977, 984 (7th Cir. 2005). In
Cassimy’s case, everyone agrees that he engaged in statuto-
rily protected expression when he requested an accommoda-
tion. Similarly, while his initial reassignment may not have
been an adverse action, his later reclassification to the post
of teacher was, since that action resulted in a decrease in
his salary. See Crady v. Liberty Nat’l Bank & Trust Co. of
Ind., 993 F.2d 132, 136 (7th Cir. 1993). (The fact that the
anti-retaliation provisions of these laws cover more than
“adverse employment actions” does not mean, of course,
that an adverse employment action may not be retaliatory.
See Burlington Northern & Santa Fe Ry. Co. v. White, 126
S.Ct. 2405, 2412-13 (2006).)
  The question is therefore whether Cassimy identified any
similarly situated employee who did not file a charge and
who received better treatment than he. Cassimy claims that
the Board was willing to accommodate Leonard Guenzler,
a cancer patient who was in treatment while serving as
principal at Jefferson School in Rockford: Guenzler was
No. 05-2839                                                11

allowed to work less than a six-hour work day, and other
administrators filled in to help Guenzler complete his
duties. Guenzler’s illness, however, was demonstrably more
severe than Cassimy’s; indeed, Guenzler died of the cancer
some time later. He was therefore not similarly situated to
Cassimy.
   Other than that, Cassimy points only to the temporal
proximity of the Board’s action in re-classifying him, which
occurred soon after he requested his accommodations. We
have often noted that “suspicious timing alone rarely is
sufficient to create a triable issue.” Moser v. Ind. Dept. of
Corr., 406 F.3d 895, 905 (7th Cir. 2005); see also Stone v.
City of Indianapolis Pub. Utils. Div., 281 F.3d 640, 644 (7th
Cir. 2002). Even if we thought that the timing here was
close enough to support an inference of retaliation, we are
satisfied that there is nothing in the record to undermine
the Board’s stated reason for its action: that budget cuts
necessitated reclassification not only of Cassimy, but also of
five other administrators, who as far as this record shows
had never complained about anything. The Board explained
the timing of its action by pointing to the fact that the
Illinois School Code requires reclassification decisions to be
made by April 1, which is why it acted in Cassimy’s case at
the end of March.
  Cassimy is unable to show that only he, among a group of
otherwise similarly situated employees, was treated
adversely by the Board; he has no other direct or circum-
stantial evidence of retaliation; and he offers no evidence
that would support a finding that the Board’s stated
reasons were pretextual. The district court therefore
correctly granted summary judgment for the Board on the
retaliation claim also.
  The judgment of the district court is AFFIRMED.
12                                       No. 05-2839

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—9-5-06